OPINION
BY THE COURT:
Submitted on the motion of defendant-appellee to dismiss the appeal for failure of appellant to file briefs and assignments of er:ror as provided by Rule vn of this court.
Appellant has filed no answering brief to.the motion to dismiss .although more than ten days have elapsed since notice given of the filing of the motion, and has failed to observe Rule VII.
Therefore, no good cause appears why the motion should not ,be sustained.
Motion sustained. Appeal dismissed.
BARNES. P.J., HORNBECK and GEIGER, JJ., concur.